DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 30, 2020 and January 20, 2021 are being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Medam et al. (U.S. Publication No. 2019/0306010 A1, hereinafter referred to as “Medam”). Medam discloses (see claims 8, 12, description, paragraphs [0188]-[0236], figure 15) authenticating a first client at a first data center and storing resources that correspond to the first client. The first data center is in communication with a second data center that is configured to authenticate the first client and replicate the resources. The first data center receives a write request for the first client. The write request is written and change event messages are generated in a first order. The first data center pushes the change event messages to the second data center via REST API calls. In response to receiving the change event messages, the second data center writes the change event messages in the first order to its local database. The second data center includes an apply handler that resolves a conflict at the second data center when a replicated 
Medam does not disclose the following requirements of claims 1 and 12: receiving cache data contained in a same-region key-value cache operation from a client of the first region or contained in a cross-region key-value cache operation from a cross-region synchronization service (CSS) belonging to a first region; resolving any conflict between the cache data and existing entries in a cache database belonging to the first region.
Medam does not disclose the following requirements of claim 18: receiving a same-region key-value cache operation from at least one cache service instance belonging to a first region; compressing the same-region key-value cache operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165